Exhibit 10.1
 
AMENDMENT TO THE MANAGEMENT AGREEMENT
This AMENDMENT dated as of the 1st day of June, 2013 to the MANAGEMENT AGREEMENT
made as of the 1st day of October, 2005 (the “Management Agreement”), among
CERES MANAGED FUTURES LLC (formerly, Citigroup Managed Futures LLC), a Delaware
limited liability company (“CMF”), GLOBAL DIVERSIFIED FUTURES FUND L.P.
(formerly, Salomon Smith Barney Global Diversified Futures Fund L.P.), a New
York limited partnership (the “Partnership”) and Altis Partners (Jersey)
Limited, a States of Jersey, Channel Islands corporation (the “Advisor” or
“Altis,” all parties together, the “Parties”).  Capitalized terms not defined
herein have the meaning ascribed to such terms in the Management Agreement.
W I T N E S S E T H:
WHEREAS, the assets of the Partnership allocated to the Advisor are traded
through CMF Altis Partners Master Fund L.P. of which CMF is the general partner
and Altis is the Advisor; and
WHEREAS, effective June 1, 2013, the Advisor’s monthly fee for professional
management services is being reduced to 1/12 of 1.5% (1.5% per year); and
WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change.
NOW, therefore, the Parties agree as follows:
1.  Section 3(a) of the Management Agreement shall be deleted in its entirety
and replaced by the following:
“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an annual incentive fee equal to 20% of New Trading Profits
(as such term is defined below) earned by the Advisor for the Partnership and
(ii) a monthly fee for professional management services equal to 1/12 of 1.5%
(1.5% per year) of the month-end Net Assets of the Partnership allocated to the
Advisor.”
2.  The foregoing amendment shall take effect as of the 1st day of June, 2013.
3.  In all other respects the Management Agreement remains unchanged and of full
force and effect.
4.  This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute the same
agreement.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of July 31, 2015.

 
CERES MANAGED FUTURES LLC
         
By /s/ Patrick Egan                                 
 
Patrick Egan
 
President and Director
     
GLOBAL DIVERSIFIED FUTURES FUND L.P.
         
By: Ceres Managed Futures LLC
 
(General Partner)
     
By /s/ Patrick Egan                                 
 
Patrick Egan
 
President and Director
         
ALTIS PARTNERS (JERSEY) LIMITED
     
By /s/ Natasha Reeve-Gray                    
 
Name: N. Reeve-Gray
Title: Principal
     
By /s/ Stephen Hedgecock                      
 
Name: S. Hedgecock
Title: Principal



 

